Title: From Thomas Jefferson to George Jefferson, 31 October 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington Oct. 31. 05.
                  
                  You have done perfectly right in sending mr Mifflin’s acct. here. his former one was paid here from whence the order went, & why he should have sent the 2d. elsewhere is unaccountable, but has the sheet iron been recieved? it is charged as 2. boxes shipped in the schooner Independance, Wm. Poole, Aug. 7. 1805 he never sent me a bill of lading, letter, or any other information. the acct. you inclose me being the first. we had heard nothing of it at Monticello at the close of September. will you be so good as to inform me immediately that on remitting him the money I may set him on the enquiry for the sheet iron, if it has miscarried. accept affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               